t c memo united_states tax_court willis clark petitioner v commissioner of internal revenue respondent docket no filed date held p’s case is dismissed for failure properly to prosecute pursuant to rule b tax_court rules_of_practice and procedure with respect to income_tax deficiencies determined for taxable years and held further p is liable for civil_fraud penalties for and in accordance with sec_6663 i r c willis clark pro_se nicholas j richards for respondent -- - memorandum findings_of_fact and opinion nims judge respondent determined the following deficiencies and penalties with respect to petitioner’s federal income taxes for the taxable years and taxable_income tax penalty year deficiency sec_6663 dollar_figure dollar_figure big_number big_number unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner’s case should be dismissed for failure properly to prosecute with respect to the deficiencies determined by respondent and whether petitioner is liable for civil_fraud penalties pursuant to sec_6663 findings_of_fact procedural background on date respondent issued to petitioner a statutory notice determining that petitioner was liable for deficiencies and fraud penalties for the and taxable years the deficiencies were based in large part upon respondent’s determination that petitioner received unreported income during those years on date petitioner filed a petition with this court disputing the full amount of the deficiencies and penalties petitioner at that time resided in riverside california respondent then answered the petition and further set forth specific allegations of fact in support of the fraud penalties petitioner’s subsequent reply denied nearly all of respondent’s affirmative allegations and maintained that petitioner’s tax reporting was full and accurate after close of the pleadings this case was set for trial and copies of the court’s standing_pretrial_order were served on the parties therein petitioner and respondent were directed to begin discussions as soon as practicable to stipulate facts to the maximum extent possible and to submit trial memoranda if a basis of settlement could not be reached prior to trial the pretrial order also warned generally that any unexplained failure to comply with its provisions could result in sanctions including dismissal and stated specifically that failure to cooperate in the stipulation process was a potential ground for such sanctions on date at which time this case was calendared for trial beginning on date respondent’s counsel wrote q4e- to petitioner proposing a conference for date the stated purpose of the conference was to commence the process of obtaining informal_discovery and preparing a stipulation of facts neither petitioner nor a representative attended this meeting on date respondent then served on petitioner interrogatories a request for admissions and a request for production of documents petitioner responded on date to respondent’s request for admissions but sent no response to either the interrogatories or the request for production of documents as a result respondent on date filed motions to compel responses to interrogatories and to compel production of documents these motions were granted by the court and petitioner was ordered to comply on or before date petitioner failed to do so meanwhile on date respondent’s counsel sent to petitioner a proposed stipulation of facts thereafter following several unsuccessful attempts to communicate regarding the pending discovery matters and proposed stipulation respondent on date requested and was given leave to file a motion for an order under rule f to show cause why proposed facts in evidence should not be accepted as established this motion was granted and petitioner was ordered to show cause at trial on date why the facts and evidence recited in - - respondent’s proposed stipulation of facts should not be deemed established respondent also submitted a trial memorandum prior to trial petitioner did not on date petitioner appeared at the call of this case petitioner asked for an extension primarily on grounds that he had been unable to obtain an attorney and that alleged medical reasons prevented him from proceeding in support of his medical claims petitioner provided two documents one was a single-paragraph memorandum from petitioner stating that he was physically unable to undergo the stress of a public hearing or trial and also referencing the second document this second document was a letter dated date from a physician at the jerry l pettis memorial veterans’ hospital to the riverside office of the jury commissioner recommending that petitioner be permanently excused from jury duty on account of multiple medical problems the court then explained to petitioner that he could represent himself and that the eleventh-hour allegations of medical problems were not a sufficient basis for further delay ample time and opportunity had existed prior to trial for petitioner to prepare his case and to communicate with the court regarding any relevant situations the court therefore informed petitioner that the government would be permitted to proceed with its case regardless of whether petitioner elected to stay and -- - participate petitioner chose at that point to leave the courtroom and has had no further contact with the court following petitioner’s departure the court made absolute the rule f order to show cause ordering that the facts set forth in respondent’s proposed stipulation of facts be accepted as established for purposes of this case and that the exhibits attached thereto be received into evidence in light of these developments respondent also moved orally to dismiss petitioner’s case insofar as concerned the tax deficiencies determined in the statutory notice for failure properly to prosecute the court took this motion under advisement and respondent then presented testimony and documentary_evidence with respect to the fraud penalties factual background as indicated above some of the facts have been stipulated pursuant to rule f and such facts are so found these stipulations with accompanying exhibits are incorporated herein by this reference prior to and during the years at issue petitioner owned and operated the appliance recycling factory arf a sole_proprietorship arf was engaged in the business of buying used appliances refurbishing them and then reselling the refurbished appliances sales of the appliances were made to customers through cash check credit and barter transactions at least - to percent and up to as much as one-third of arf’s gross_receipts typically took the form of cash petitioner actively endeavored to increase the proportion of cash sales by advertising to pay the sales_tax with respect to any purchase for which payment was made in cash the cash received by petitioner through arf was used to pay both business and personal expenses expenditures_for employee wages and purchases from vendors for instance were often made in cash during and petitioner maintained nine bank accounts that were used for both business and personal purposes in a total of dollar_figure was deposited into these accounts including dollar_figure cash in the deposits totaled dollar_figure of which dollar_figure was cash petitioner did not deposit arf’s cash receipts in his bank accounts sales invoices prepared by petitioner’s employees at the time of each appliance sale were forwarded to arf’s bookkeeper nina nippe petitioner instructed ms nippe in preparing arf’s books_and_records to hold back to percent of receipts primarily those in cash from the sales journal petitioner indicated to ms nippe that he wished to get even with the irs for an audit conducted in the late 1970s or early 1980s ms nippe complied with this instruction at times withholding in excess of to percent when cash sales surpassed that ratio --- - the business records so prepared were then sent by petitioner to his return preparer for the years at issue jerry butler mr butler obtained the data used in preparing petitioner’s and returns from the business records supplied by petitioner mr butler was not provided with the original receipts detailing arf’s sales when subsequent to the years in issue mr butler noticed discrepancies in certain of petitioner’s records he confronted ms nippe and was told at that time about the withholding of sales mr butler ceased to represent petitioner and thereafter sent to the accountant who apparently had succeeded him in petitioner’s employ a letter dated date which included the following explanation it was reluctant to do the books since after i filed the last tax_return nina his bookkeeper disclosed to me that she conspired with mr clark to destroy sales slips not report any cash sales and that she therefore prepared sales journals that did not reflect the truthful activities of appliance recycling factory i requested that she reconstruct proper records she stated that with the destroyed records by mr clark his employees and herself that she felt this was not possible i am therefore reluctant to perform any services due to the tax_evasion problems the and tax returns filed by petitioner reflect gross_sales for arf of dollar_figure and dollar_figure respectively net_profit_or_loss from the business is shown as dollar_figure for and dollar_figure for petitioner then reports total taxable_income of dollar_figure in and a loss of dollar_figure in - during the subsequent examination of petitioner’s and returns petitioner’s income was reconstructed using a bank_deposits and cash expenditures analysis through this method it was determined that arf had gross_sales in and of at least dollar_figure and dollar_figure respectively these adjustments resulted in increases of dollar_figure for and dollar_figure for in the income reported by petitioner respondent additionally determined that petitioner failed to include an ending inventory of dollar_figure in calculating his cost_of_goods_sold for and received unreported rental income in the amounts of dollar_figure and dollar_figure respectively for the years at issue with other expense disallowances and computational adjustments it was determined that petitioner underreported his taxable_income by dollar_figure for and by dollar_figure for opinion i income_tax deficiencies dismissal is governed by rule b which provides in relevant part for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the court may for similar reasons decide against any party any issue as to which such party has the burden_of_proof and such decision shall be treated as a dismissal the granting of a dismissal under rule b lies within the discretion of the trial_court and requires us to balance -- - potentially rival considerations 82_tc_413 affd without published opinion 772_f2d_910 9th cir 67_tc_931 affd 565_f2d_954 5th cir the policy of having cases heard on their merits must be weighed against the policy of avoiding harassment to the defending party arising from unjustifiable delay brooks v commissioner supra pincite freedson v commissioner supra pincite in evaluating the propriety of a dismissal in the matter now before us we first address the threshold burden_of_proof issue before turning to the relevant policy concerns with respect to income_tax deficiencies the petitioner generally bears the burden_of_proof rule a furthermore although sec_7491 applicable to court proceedings that arise in connection with examinations commencing after date may place the burden on the commissioner in certain circumstances a prereguisite is that the taxpayer present credible_evidence sec_7491 internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_685 116_tc_438 thus while the record in the instant case does not indicate when the examination of petitioner’s returns began petitioner has failed to present any evidence and so could not gualify for the protections of sec_7491 accordingly petitioner here bears the burden of proving that respondent’s deficiency determinations are in error as regards the two pertinent policy considerations identified above we are equally satisfied that the balance weighs strongly against petitioner in the many months that have passed since his petition was filed petitioner has been uncommunicative uncooperative and has otherwise failed to make any meaningful efforts whatsoever to prepare his case for trial he has acted in contravention of our standing_pretrial_order has refused to engage in informal_discovery has ignored orders directing formal discovery has stipulated no facts has failed to submit a trial memorandum and has appeared before the court on the day of trial completely unprepared to proceed hence while it is true that petitioner will suffer the detriment of not being heard on the merits of his case he has given us no reason to believe that he is inclined to prepare for doing so at any time in the foreseeable future in contrast respondent has already expended significant effort in attempting to bring this matter to resolution we therefore must conclude given the pattern of petitioner’s behavior and the unlikelihood of impending improvement that further delay and the harassment -- caused thereby to respondent cannot be justified we shall grant respondent’s motion to dismiss pursuant to rule b and shall enter a decision against petitioner as to the determined deficiencies for taxable years and il fraud penalties sec_6663 provides for the imposition of a penalty in an amount equal to percent of the portion of the underpayment which is attributable to fraud in addition sec_6663 b specifies that if any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable thereto except and to the extent that the taxpayer establishes some part is not due to fraud respondent bears the burden of proving the applicability of the civil_fraud penalty by clear_and_convincing evidence sec_7454 rule b to sustain this burden respondent must establish by this level of proof both that there was an underpayment_of_tax for each taxable_year at issue and that at least some portion of such underpayment was due to fraud dilleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir 92_tc_661 a underpayments of tax where allegations of fraud are intertwined with unreported and indirectly reconstructed income the commissioner may satisfy - - the first prong of the above test either by proving a likely taxable source for alleged unreported income or where the taxpayer asserts a nontaxable source by disproving the nontaxable source 355_us_595 348_us_121 dileo v commissioner supra pincite the commissioner may not however simply rely on the taxpayer’s failure to prove error in the deficiency determination dibleo v commissioner supra pincite 53_tc_96 here the evidence clearly establishes cash sales made by arf as a likely source of unreported income furthermore petitioner has at no time alleged nontaxable sources in an amount sufficient to negate the purported unreported income and respondent’s bank_deposits analysis took into account nontaxable transfers and loans in excess of dollar_figure the record thus contains clear_and_convincing proof that petitioner underpaid his income taxes for the and taxable years b fraudulent intent the second prong of the fraud test requires respondent to show that a portion of the foregoing underpayment is attributable to fraud fraud for this purpose is defined as intentional wrongdoing on the part of the taxpayer with the specific purpose of avoiding a tax believed to be owed 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 252_f2d_56 9th cir stated differently imposition of the civil_fraud penalty is appropriate upon a showing that the taxpayer intended to evade taxes believed to be owing by conduct designed to conceal mislead or otherwise prevent the collection_of_taxes dibleo v commissioner supra pincite brooks v commissioner t c pincite the existence of fraud is a question of fact to be resolved upon consideration of the entire record brooks v commissioner supra pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be presumed brooks v commissioner supra pincite 55_tc_85 however because direct proof of a taxpayer’s intent is seldom available fraud may be established by circumstantial evidence 317_us_492 brooks v commissioner supra pincite in this connection courts have developed a nonexclusive list of circumstantial indicia or badges_of_fraud that will support a finding of fraudulent intent in 796_f2d_303 9th cir affg tcmemo_1984_601 the court_of_appeals for the ninth circuit to which appeal of this case would normally lie enumerated the following badges_of_fraud distilled from then- -- - existing case law understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities the court_of_appeals also identified dealing in cash as an additional fact which would support a finding of fraud id pincite applying these considerations to the case at bar we conclude that petitioner fraudulently intended to underpay tax for each of the years at issue the record unequivocably demonstrates that petitioner understated his income maintained inadequate records failed to cooperate with taxing authorities and engaged in extensive dealings in cash moreover the evidence reveals that petitioner expressly directed the preparation of false business records to conceal a significant percentage of his cash transactions and then himself provided those erroneous records to his return preparer the only logical inference to be drawn from such circumstances is that petitioner knowingly and actively structured his affairs with the specific - purpose of avoiding his federal tax obligations we hold that petitioner is liable for the sec_6663 civil_fraud penalties as determined by respondent to reflect the foregoing an appropriate order will be issued granting respondent’s motion to dismiss and decision will be entered for respondent
